ORDER
Reginald Palmer was convicted on three counts of distributing crack cocaine too close to a school playground and was sentenced to a lengthy prison term — 475 months. He challenged his sentence on appeal, and we ordered a remand for re-sentencing in an unpublished order issued on March 27, 2001. Following the remand, the district court conducted a new sentencing proceeding and this time imposed a sentence of 405 months. Palmer filed a timely notice of appeal, but his attorney has now moved to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), because he cannot discern a nonfrivolous issue for appeal. Pursuant to Circuit Rule 51(b), Palmer was given the opportunity to respond to counsel’s motion, which included a 30-day extension to May 28, 2002. His response came in on June 3, and although it is a tad late, we have considered it.
Counsel’s Anders brief is adequate — in fact, it’s more than just adequate, it’s very good — so we limit our review of the record to the potential issues counsel has identified. United States v. Tabb, 125 F.3d 583 (7th Cir.1997). Having reviewed counsel’s brief, Mr. Palmer’s response, and the record in this case, we conclude that no non-frivolous argument could be advanced to support the proposition that the district court committed any error in imposing Mr. Palmer’s sentence upon remand. The term imposed did not exceed the top of the appropriately established guideline range, and his sentence did not result from any incorrect application of the guidelines. Accordingly, we GRANT counsel’s motion to withdraw and DISMISS Mr. Palmer’s appeal.